Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-18, and 20-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dave et al., US 2018/0063634.  
Regarding claim 15, Dave teaches (figs. 1-3C and related text) a device (1) for protecting components and housings against liquids and for ventilating the components and housings [0059], comprising: at least one first layer (11/24), the first layer being configured as a diaphragm (24 serves as a diaphragm), and having a first area, in such a way that the first area is configured to be gas-permeable and liquid-tight below a first liquid pressure ([0059]); and at least one second layer (3), the second layer being connected pressure-tight to the first layer at least in areas (region below 11/24, the device 1 is barometrically vented that is sealed) and having a second area which is configured in such a way that the first area and the second area interact to seal against liquid at a liquid pressure greater than or equal to the first liquid pressure (barometrically sealed [0066]).  
Regarding claim 16, Dave teaches the first layer is reversibly elastically deformable in areas which are not connected to the second layer (fig. 3C).  
Regarding claim 17, Dave teaches the second area (area where 11a, upper portion 11 is formed) has a planar surface.  

Regarding claim 20, Dave teaches edges of the elevations are configured as rounded off in an area of contact with the first layer (fig. 2).  
Regarding claim 21, Dave teaches the second area has multiple rows of elevations (fig. 1, 3).  
Regarding claim 22, Dave teaches the first area and the second area are situated in a center between two areas in which the first layer and the second layer are connected to each other (fig. 1, center of 2/3).  
Regarding claim 23, Dave teaches the two areas are areas in which the first layer and the second layer are integrally bonded to each other (fig. 1).  
Regarding claim 24, Dave teaches a structural design of the second area is adaptable to a material of the first layer (a function device, hence adaptable).  
Regarding claim 25, Dave teaches (figs. 1-3C) a method for protecting components and housings against liquids and to ventilate the components and housings [0059], comprising: interacting, by a first area of a first layer (11/24) configured as a diaphragm (24) which is connected pressure-tight at least in areas to a second layer (3), and is configured to be gas- permeable and liquid-tight below a first liquid pressure, with a second area of the second layer to seal against liquid at a liquid pressure greater than or equal to the first liquid pressure [0066].  
Regarding claim 26, Dave teaches (figs. 1-3C and related text) a method for manufacturing a device (1) for protecting components and housings against liquids and for ventilating the components and housings [0059], the device including at least one first layer (11/24) and at least one second layer . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dave.
Regarding claim 19, Dave teaches the elevations are configured for flat contact of the first layer (fig. 1). However, Dave does not explicitly teach a diameter of the respective surface of the elevations corresponding to at least half of the diameter of the first area.
Parameters such diameter of an area in the art of semiconductor process are subject to routine experimentation and optimization to achieve the desired device characterization during fabrication.
It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to adjust the structure of Dave to have the diameter relationship as claimed in order to make a vented acoustic transducer.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Dave in view of ZOU, US 2017/0265013.
Regarding claim 27, Dave does not explicitly teach the first and/or the second layer are generated using a micromechanical method.
ZOU teaches the use of micromachining the diaphragm layer (6) in order to generate high sound pressure upon large replacements so as to improve the sounding effects of the speaker ([0011]).

It would have been obvious to one of ordinary skill in the art, on the effective filing date of the claimed invention, to modify Dave to include using micromechanical method to make the first (diaphragm) as taught by ZOU in order to generate high sound pressure upon large replacements so as to improve the sounding effects of the speaker ([0011]). 
Regarding claim 28, Dave as modified by ZOU teaches the first layer (11/24) is configured as a diaphragm (24) and has a first area in such a way that the first area is configured to be gas- permeable and liquid-tight below a first liquid pressure [0059], and the second layer is configured, which is connected pressure-tight at least in areas to the first layer and has a second area which is configured in such a way that the first area and the second area interact to seal against liquid at a liquid pressure greater than or equal to the first liquid pressure ([0066] Dave).  
Regarding claim 29, Dave as modified by ZOU teaches a cavity (fig. 1, spacing between 24 and 3) is formed between the first layer (11/24) and the second layer (3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/
Primary Examiner, Art Unit 2811